               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 1 of 33



 1   Anoush Hakimi (State Bar No. 228858)
     anoush@handslawgroup.com
 2
     Peter Shahriari (State Bar No. 237074)
 3   peter@handslawgroup.com
     THE LAW OFFICE OF HAKIMI & SHAHRIARI
 4   7080 Hollywood Blvd., Suite 804
     Los Angeles, California 90028
 5
     Telephone: (323) 672 – 8281
 6   Facsimile: (213) 402 – 2170

 7   Attorneys for Plaintiffs
     Dee Ann Evans et al.
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHEN DISTRICT OF CALIFORNIA
10

11

12   DEE ANN EVANS, PATRICIA HILL, LISA               Case No.:
     ANDERSON AND PATRICK DUCKWALD,
13
     each individually, and on behalf of all others   CLASS ACTION
14   similarly situated,
                                                      COMPLAINT FOR:
15                  Plaintiffs,
                                                      1. 42 U.S.C. § 12101 et seq. [The
16   vs.                                                 Americans with Disabilities Act]
17                                                    2. 29 U.S.C. § 794 et seq. [Section 504 of
     BIRD RIDES, INC., a Delaware corporation;           the Rehabilitation Act]
18   NEUTRON HOLDINGS, INC., a Delaware               3. California Government Code § 4450 et
     corporation; CITY OF OAKLAND, a public              seq.
19   entity, CITY OF PIEDMONT, a public entity;       4. California Government Code § 11135 et
     CITY OF SANTA CLARA, a public entity;               seq.
20
     CITY OF SAN JOSE, a public entity; CITY          5. California Civil Code § 54 et seq.
21   OF MOUNTAIN VIEW, a public entity;               6. Public Nuisance
     CITY OF SAN MATEO, a public entity;              7. Trespass
22   CITY OF BURLINGAME, a public entity;             8. California Business and Professions
     CITY OF WALNUT CREEK, a public entity;              Code § 17200 et seq.
23
     CITY OF RICHMOND, a public entity; and
24   DOES 1-10,
                                                      DEMAND FOR JURY TRIAL
25                  Defendants.

26

27

28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 1
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 2 of 33



 1          Named Plaintiffs Dee Ann Evans, Patricia Hill, Lisa Anderson and Patrick Duckwald
 2
     (each a “Named Plaintiff”, and collectively, the “Named Plaintiffs”), for themselves and on
 3
     behalf of all others similarly situated (the “Proposed Class”) complain of Bird Rides, Inc., a
 4
     Delaware corporation (“Bird Co.”), Neutron Holdings, Inc., a Delaware corporation doing
 5

 6   business as Lime-S (“Lime Co.”, together with Bird Co., collectively, the “Electric Scooter

 7   Defendants”), City of Oakland, a public entity (“Oakland City”), City of Piedmont, a public
 8
     entity (“Piedmont City”), City of Santa Clara, a public entity (“Santa Clara City”), City of San
 9
     Jose, a public entity (“San Jose City”), City of Mountain View, a public entity (“Mountain View
10
     City”), City of San Mateo, a public entity (“San Mateo City”), City of Burlingame, a public
11

12   entity (“Burlingame City”), City of Walnut Creek, a public entity (“Walnut Creek City”), City

13   of Richmond, a public entity (“Richmond City”, together with Oakland City, Piedmont City,
14
     Santa Clara City, Mountain View City, San Mateo City, Burlingame City and Walnut Creek City,
15
     collectively, the “City Defendants”), and Does 1-10 and alleges as follows:
16
                                             I. PARTIES
17

18          1.      Named Plaintiff Dee Ann Evans is a resident of Berkeley. She is legally blind.

19   Named Plaintiff Dee Ann Evans is a “qualified person with a disability” and a person with “a
20
     disability” within the meaning of all applicable statutes and regulations including 42 U.S.C. §
21
     12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B), California Government Code § 12926,
22
     the California Unruh Civil Rights Act (Cal. Civ. Code §§51 and 52 et seq.), and other statutory
23

24   laws which protect the rights of “disabled persons”.

25          2.      Named Plaintiff Patricia Hill is a resident of San Leandro. She has high blood
26
     pressure, diabetes and non-healing injuries to her right foot caused by complications from her
27
     diabetes. Ms. Hill uses a walker and/or cane as needed. She cannot move heavy or bulky objects
28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 2
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 3 of 33



 1   without risking injury to herself, and cannot move her body fast, especially to dodge rapidly
 2
     approaching vehicles. Named Plaintiff Patricia Hill is a “qualified person with a disability” and
 3
     a person with “a disability” within the meaning of all applicable statutes and regulations
 4
     including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B), California
 5

 6   Government Code § 12926, the California Unruh Civil Rights Act (Cal. Civ. Code §§51 and 52

 7   et seq.), and other statutory laws which protect the rights of “disabled persons”.
 8
            3.      Named Plaintiff Lisa Anderson is a resident of San Leandro. She suffers from
 9
     acute paranoid schizophrenia. Her schizophrenia was diagnosed since age 10 and has become
10
     progressively worse. It is so severe she has been rendered completely disabled. She has high
11

12   blood pressure, diabetes and has had three toes surgically amputated from her feet as a result of

13   her endocrinological problems. She cannot move heavy objects without risking injury to herself,
14
     and cannot maneuver her body out of the way of rapidly approaching objects. Her schizophrenia
15
     also causes her terror when she encounters unexpected objects, such as fast moving vehicles
16
     normally expected on the street rather than sidewalk. Unexpected objects also cause her
17

18   confusion and disorientation. She is afraid of being hit by objects speeding towards her. She is

19   afraid of being confused and disoriented when on the road with and in the path of travel of fast
20
     moving vehicles whizzing by her. Named Plaintiff Lis Anderson is a “qualified person with a
21
     disability” and a person with “a disability” within the meaning of all applicable statutes and
22
     regulations including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B),
23

24   California Government Code § 12926, the California Unruh Civil Rights Act (Cal. Civ. Code

25   §§51 and 52 et seq.), and other statutory laws which protect the rights of “disabled persons”.
26
            4.       Named Plaintiff Patrick Duckwald is a resident of San Francisco. He has been
27
     diagnosed with post-traumatic stress disorder (“PTSD”) and severe depression. He suffers from
28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 3
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 4 of 33



 1   a heightened fear of assault and battery. He has terrors from fears of being struck from behind
 2
     and not being able to move out of the way when confronted with fast moving objects passing
 3
     close to him. This is especially true of vehicles coming fast from behind. He is afraid of moving
 4
     off of the sidewalk to avoid being struck and falling into traffic in the nearby street. He is afraid
 5

 6   of electric scooters. Named Plaintiff Patrick Duckwald is a “qualified person with a disability”

 7   and a person with “a disability” within the meaning of all applicable statutes and regulations
 8
     including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B), California
 9
     Government Code § 12926, the California Unruh Civil Rights Act (Cal. Civ. Code §§51 and 52
10
     et seq.), and other statutory laws which protect the rights of “disabled persons”.
11

12          5.      The Proposed Class consists of all persons with visual impairment, mobility

13   impairment, mental impairment and other disabilities who have been denied equal access to
14
     Pedestrian Rights of Way (as defined herein below) as a result of the Defendants’ policies and
15
     practices with regard to the Pedestrian Rights of Way and disability access.
16
            6.      Hereafter, references to Plaintiffs shall be deemed to include Named Plaintiffs
17

18   and each member of the Proposed Class, unless otherwise indicated.

19          7.      Defendant Bird Co. is a for-profit corporation which rents Bird Scooters (as
20
     defined below) to Bird Customers (as defined below) through the Bird App (as defined below).
21
     Bird Co. is a Delaware corporation, with its principal office located at 406 Broadway #369, Santa
22
     Monica, California 90401.
23

24          8.      Defendant Lime Co. is a for-profit corporation which rents Lime Scooters

25   (defined below) to Lime Customers (defined below) through the Lime App (defined below).
26
     Lime Co. is a Delaware corporation, with its principal office located at 66 Bovet Rd., Suite 320
27
     San Mateo, California 94402.
28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 4
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 5 of 33



 1          9.        Defendant Oakland City has been a public entity within the meaning of Title II
 2
     of the Americans with Disabilities Act (the “ADA) and has received federal financial assistance
 3
     within the meaning of Section 504 of the Rehabilitation Act, 29 U.S.C. §794, et seq. (the
 4
     “Rehabilitation Act”), and state financial assistance within the meaning of Government Code
 5

 6   11135. Defendant Oakland City has received federal and state financial assistance sufficient to

 7   invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
 8
     Section 11135.
 9
            10.       Defendant Oakland City is a local government entity with the responsibility of
10
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
11

12   Oakland City is responsible for maintaining and regulating the system of Pedestrian Rights of

13   Way within the boundaries of City of Oakland.
14
            11.       Defendant Piedmont City has been a public entity within the meaning of Title II
15
     of the ADA and has received federal financial assistance within the meaning of Section 504 of
16
     the Rehabilitation Act, and state financial assistance within the meaning of Government Code
17

18   11135. Defendant Piedmont City has received federal and state financial assistance sufficient to

19   invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
20
     Section 11135.
21
            12.       Defendant Piedmont City is a local government entity with the responsibility of
22
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
23

24   Piedmont City is responsible for maintaining and regulating the system of Pedestrian Rights of

25   Way within the boundaries of the City of Piedmont.
26
            13.       Defendant Santa Clara City has been a public entity within the meaning of Title
27
     II of the ADA and has received federal financial assistance within the meaning of Section 504
28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 5
                Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 6 of 33



 1   of the Rehabilitation Act, and state financial assistance within the meaning of Government Code
 2
     11135. Defendant Santa Clara City has received federal and state financial assistance sufficient
 3
     to invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
 4
     Section 11135.
 5

 6          14.       Defendant Santa Clara City is a local government entity with the responsibility

 7   of providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
 8
     Santa Clara City is responsible for maintaining and regulating the system of Pedestrian Rights
 9
     of Way within the boundaries of the City of Santa Clara.
10
            15.       Defendant San Jose City has been a public entity within the meaning of Title II
11

12   of the ADA and has received federal financial assistance within the meaning of Section 504 of

13   the Rehabilitation Act, and state financial assistance within the meaning of Government Code
14
     11135. Defendant San Jose City has received federal and state financial assistance sufficient to
15
     invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
16
     Section 11135.
17

18          16.       Defendant San Jose City is a local government entity with the responsibility of

19   providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
20
     San Jose City is responsible for maintaining and regulating the system of Pedestrian Rights of
21
     Way within the boundaries of the City of San Jose.
22
            17.       Defendant Mountain View City has been a public entity within the meaning of
23

24   Title II of the ADA and has received federal financial assistance within the meaning of Section

25   504 of the Rehabilitation Act, and state financial assistance within the meaning of Government
26
     Code 11135. Defendant Mountain View City has received federal and state financial assistance
27

28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 6
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 7 of 33



 1   sufficient to invoke the coverage of Section 504 of the Rehabilitation Act and California
 2
     Government Code Section 11135.
 3
            18.       Defendant Mountain View City is a local government entity with the
 4
     responsibility of providing Plaintiffs access to its public facilities, programs, services and
 5

 6   activities. Defendant Mountain View City is responsible for maintaining and regulating the

 7   system of Pedestrian Rights of Way within the City of Mountain View.
 8
            19.       Defendant San Mateo City has been a public entity within the meaning of Title II
 9
     of the ADA and has received federal financial assistance within the meaning of Section 504 of
10
     the Rehabilitation Act, and state financial assistance within the meaning of Government Code
11

12   11135. Defendant San Mateo City has received federal and state financial assistance sufficient

13   to invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
14
     Section 11135.
15
            20.       Defendant San Mateo City is a local government entity with the responsibility of
16
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
17

18   San Mateo City is responsible for maintaining and regulating the system of Pedestrian Rights of

19   Way within the boundaries of the City of San Mateo.
20
            21.       Defendant Burlingame City has been a public entity within the meaning of Title
21
     II of the ADA and has received federal financial assistance within the meaning of Section 504
22
     of the Rehabilitation Act, and state financial assistance within the meaning of Government Code
23

24   11135. Defendant Burlingame City has received federal and state financial assistance sufficient

25   to invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
26
     Section 11135.
27

28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 7
                Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 8 of 33



 1          22.       Defendant Burlingame City is a local government entity with the responsibility
 2
     of providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
 3
     Burlingame City is responsible for maintaining and regulating the system of Pedestrian Rights
 4
     of Way within the boundaries of the City of Burlingame.
 5

 6          23.       Defendant Walnut Creek City has been a public entity within the meaning of Title

 7   II of the ADA and has received federal financial assistance within the meaning of Section 504
 8
     of the Rehabilitation Act, and state financial assistance within the meaning of Government Code
 9
     11135. Defendant Walnut Creek City has received federal and state financial assistance
10
     sufficient to invoke the coverage of Section 504 of the Rehabilitation Act and California
11

12   Government Code Section 11135.

13          24.       Defendant Walnut Creek City is a local government entity with the responsibility
14
     of providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
15
     Walnut Creek City is responsible for maintaining and regulating the system of Pedestrian Rights
16
     of Way within the boundaries of the City of Walnut Creek.
17

18          25.       Defendant Richmond City has been a public entity within the meaning of Title II

19   of the ADA and has received federal financial assistance within the meaning of Section 504 of
20
     the Rehabilitation Act, and state financial assistance within the meaning of Government Code
21
     11135. Defendant Richmond City has received federal and state financial assistance sufficient
22
     to invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
23

24   Section 11135.

25          26.       Defendant Richmond City is a local government entity with the responsibility of
26
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
27

28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 8
                Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 9 of 33



 1   Richmond City is responsible for maintaining and regulating the system of Pedestrian Rights of
 2
     Way within the boundaries of the City of Richmond.
 3
            27.     The true names and capacities of Defendants sued herein as Does 1 through 10,
 4
     inclusive, are presently unknown to Named Plaintiff who therefore sues these Defendants by
 5

 6   fictitious names. Plaintiffs will amend this Complaint to show their true names and capacities

 7   when they have been ascertained. Each of the Doe Defendants is responsible in some manner for
 8
     the conduct alleged herein.
 9
                                   II. JURISDICTION AND VENUE
10
            28.     The first two claims alleged herein arise under the Americans with Disabilities
11

12   Act (42 U.S.C. §§ 12131 et seq.), and Section 504 of the Rehabilitation Act of 1973 (29 U.S.C.

13   §794 et seq.), such that the jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331
14
     and 1343. Through the same actions and omissions that form the basis of Plaintiffs’ federal
15
     claims, Defendants have also violated Plaintiffs’ rights under state law, over which this Court
16
     has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. This Court has jurisdiction over
17

18   Plaintiffs’ claims for declaratory and injunctive relief pursuant to 28 U.S.C. §§2201 and 2202

19   and Rule 65 of the Federal Rules of Civil Procedure.
20
            29.     This Court also has subject matter jurisdiction over this proposed class action
21
     under the Class Action Fairness Act of 2005 (28 U.S.C. § 1332(d)(2)), because (a) this is a class
22
     action, including claims asserted on behalf of more than one hundred (100) potential class
23

24   members, (b) on information and belief, the aggregate amount in controversy exceeds

25   $5,000,000, exclusive of interest and cost, and (c) Bird Co. and Lime Co. are citizens of the State
26
     of Delaware, whereas, Named Plaintiffs and likely many more of the Proposed Class are citizens
27
     of the State of California.
28   _____________________________________________________________________________________________
                                     CLASS ACTION COMPLAINT - 9
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 10 of 33



 1          30.     Venue over Plaintiffs’ claims is proper in the Central District of California
 2
     because the City Defendants reside in the Northern District of California within the meaning of
 3
     28 U.S.C. § 1391, and because the events, acts, and omissions giving rise to Plaintiffs’ claims
 4
     occurred in the Northern District of California.
 5

 6                                III. FACTUAL ALLEGATIONS

 7          31.     This action arises by reason of a deliberate and systematic exploitation of the curb
 8
     ramps, sidewalks, crosswalks, pedestrian crossings and other walkways (hereafter “Pedestrian
 9
     Rights of Way”) within the Cities of Oakland, Piedmont, Santa Clara, San Jose, Mountain View,
10
     San Mateo, Burlingame, Walnut Creek and Richmond (hereafter, collectively, the “Cities”) by
11

12   the Electric Scooter Defendants for their own corporate profit to the harm of some of the most

13   vulnerable residents of the Cities, the disabled.
14
            32.     The business model of the Electric Scooter Defendants is based on the
15
     unauthorized and illegal, private use of public property (i.e. Pedestrian Rights of Way) for their
16
     own business use. This is corporate squatting, on an industrial scale.
17

18          33.     Bird Co. rents electric scooters (“Bird Scooters”) to its customers (“Bird

19   Customers”) through a mobile application (the “Bird App”). Lime Co. rents electric scooters
20
     (“Lime Scooters”, together with Bird Scooters, hereinafter, collectively, “Electric Scooters”) to
21
     its customers (“Lime Customers”, together with Bird Customers, hereinafter, collectively,
22
     “Electric Scooter Customers”) through a mobile application (the “Lime App”, together with the
23

24   Bird App, hereinafter, collectively, “Electric Scooter Apps”).

25          34.     Electric Scooters cause barriers in paths of travel when they are physically left on
26
     the ground. When Electric Scooter Customers they use the Electric Scooter Apps to locate the
27
     Electric Scooters. The Electric Scooter Apps find Electric Scooters which are discarded or
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 10
              Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 11 of 33



 1   parked wherever they can be left by the previous Electric Scooter Customer, usually directly in
 2
     the middle of sidewalks and other pedestrians walk areas. Often, the scooters are dumped in
 3
     groups, sometimes a half dozen at a time. These Electric Scooters are abandoned all across the
 4
     Cities, on public property, and typically in designated Pedestrian Rights of Way.
 5

 6          35.     Electric Scooter Customers then drive Electric Scooters at speeds much faster

 7   than the speed of foot traffic, speeds often exceeding fifteen (15) miles per hour on and through
 8
     Pedestrian Rights of Way.
 9
            36.     Once an Electric Scooter Customer has completed their ride they then simply
10
     drop the Electric Scooter, anywhere, near their destination, typically on public property in a
11

12   Pedestrian Right of Way. The Electric Scooters are sometimes parked upright. They are also left

13   laying on their side, blocking paths of travel along the length of the scooter. Multiple Electric
14
     Scooters are also frequently abandoned together in groups.
15
            37.     Often there are so many scooters left laying on their side that an obstacle course
16
     is created, challenging any pedestrian from walking. Disabled persons are affected worse,
17

18   usually shut out from even being able to use the walk way.

19          38.     Independent contractors are engaged by the Electric Scooter Defendants to locate
20
     (through the Electric Scooter Apps) Electric Scooters with depleted batteries or other
21
     maintenance needs which have been abandoned in Pedestrian Rights of Way across the Cities.
22
     These independent contractors, then recharge the batteries of the Electric Scooters and without
23

24   supervision or any oversight whatsoever distribute Electric Scooters back on the Pedestrian

25   Rights of Way for further use by Electric Scooter Customers. These personnel are not employees
26
     of the Electric Scooter Defendants, but rather independent contractors.
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 11
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 12 of 33



 1          39.     Electric Scooters cause barriers in paths of travel when they are operated. Electric
 2
     Scooters are operated on Pedestrians Rights of Way. The Electric Scooters are wheeled and
 3
     motor powered, propelling them at speeds around fifteen (15) miles per hour. Operators of the
 4
     Electric Scooters are not required by Defendants to have any training. The combination of high
 5

 6   relative speeds, compared to pedestrians, and lack of restrictions regarding the operator, creates

 7   hazardous conditions which causes Named Plaintiffs, and likely others in the Proposed Class
 8
     difficulty, humiliation and frustration. Named Plaintiffs do not want to be hit or run over by one
 9
     of the Electric Scooters. Named Plaintiffs’ fear of being hit or run over by one of the Electric
10
     Scooters makes them reluctant to use Pedestrian Rights of Way.
11

12          40.     Electric Scooter Defendants also deter Plaintiffs from using the Pedestrian Rights

13   of Way. The abandoned Electric Scooters are barriers blocking their way. The moving Electric
14
     Scooters also deny them equal access. As a result of the humiliation, difficulty and frustration of
15
     these Electric Scooters, Plaintiffs are discouraged from using Pedestrian Rights of Way.
16
            41.     While legal businesses operate from their stores, the Electric Scooter Defendants
17

18   simply operate wherever they please.

19          42.     The Electric Scooter Defendants mistakenly determined that they have figured
20
     out a way (albeit an illegal way) to avoid paying for retail locations where their Electric Scooters
21
     may be rented across the Cities or negotiating leases for docking stations throughout the Cities:
22
     to annex and misappropriate public property for their own corporate profit. Why pay rent for a
23

24   store when they can simply use the city streets? Pedestrian Rights of Way, which are public

25   property for the use and enjoyment of all of the public, have been converted by the Electric
26
     Scooter Defendants into their own private showroom, parking lot, service garage, crash testing
27
     ground and electric scooter highway.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 12
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 13 of 33



 1           43.     The Electric Scooter Defendants’ unlawful misappropriation of public property
 2
     for their own corporate profit have made Bird Co. and Lime Co. multibillion-dollar corporations,
 3
     demonstrating to the world that illegal conduct does in fact pay. Rather than seek permission
 4
     through proper channels, the Electric Scooter Defendants (much like many upstart “disruptive”
 5

 6   businesses) break the law, then ask for forgiveness after millions of people have been denied

 7   access to public accommodations or worse yet, injured by their unlawful conduct.
 8
             44.     The Electric Scooter Defendants’ meteoric rise, through exploitation of public
 9
     property for corporate profit, comes at the injury, suffering, discomfort, discrimination,
10
     humiliation, anxiety, severe detriment and prejudice of the rights of the tens of thousands of
11

12   disabled persons with mobility and/or visual impairments and other disabilities who are residents

13   and visitors of the Cities.
14
             45.     In reaping the windfall benefits of the Electric Scooter Defendants’ unlawful
15
     business model, Electric Scooter Customers unlawfully drive their Electric Scooters in
16
     Pedestrian Rights of Way and then simply drop the Electric Scooters in Pedestrian Rights of
17

18   Way creating barriers to residents and visitors of the Cities with disabilities.

19           46.     The City Defendants are responsible for maintaining the Pedestrian Rights of
20
     Way, which constitute an essential government program, service, and activity for residents and
21
     visitors of the Cities.
22
             47.     The City Defendants are responsible for providing public transportation for the
23

24   residents and visitors to the Cities, which constitute an essential government program, service

25   and activity for residents and visitors of the Cities.
26
             48.     The City Defendants have failed to provide adequate public transportation giving
27
     rise to unlawful private “solutions” like the Electric Scooter Defendants which exploit public
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 13
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 14 of 33



 1   property for corporate profit to the widespread detriment of disabled residents and visitors of the
 2
     Cities.
 3
               49.   The City Defendants have further failed to adopt, implement or enforce
 4
     ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
 5

 6   free of the Electric Scooter obstructions which have plagued the Pedestrian Rights of Way,

 7   resulting in barriers to access.
 8
               50.   The Electric Scooter Defendants and the City Defendants have a mutually
 9
     beneficial, symbiotic relationship. The Electric Scooter Defendants purport to solve (albeit
10
     unlawfully) a public transportation problem which is the responsibility of the City Defendants,
11

12   and the City Defendants in turn fail and refuse to enforce the law and protect the most vulnerable,

13   disabled residents and visitors to the Cities.
14
               51.   The Electric Scooter Defendants’ obvious and deliberate exploitation of the rights
15
     of disabled persons, together with the City Defendants’ deliberate indifference and failure to
16
     adopt, implement or enforce ordinances or other requirements necessary to ensure that the
17

18   Pedestrian Rights of Way are kept free of the Electric Scooter obstructions have resulted in

19   discrimination against persons with disabilities in the form of denial of access to the Pedestrian
20
     Rights of Way. As a result of this, the Pedestrian Rights of Way are not accessible to and usable
21
     by persons with mobility disabilities due to the pervasive and ever-growing presence of Electric
22
     Scooters that are physical access barriers along the path of travel in the Pedestrian Rights of Way.
23

24             52.   As a direct result, Named Plaintiffs and other persons with mobility impairment,

25   visual impairment or other disabilities are confronted with a difficult dilemma: They must choose
26
     between staying in, remaining segregated from significant daily activities, including visiting
27
     medical providers, public facilities, places of public accommodation, friends and family, and
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 14
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 15 of 33



 1   thereby remaining safe, or risk braving the gauntlet of Electric Scooters, imperiled with injury
 2
     or death by traveling on or around inaccessible Pedestrian Rights of Way. The lack of access to
 3
     the Cities’ systems of Pedestrian Rights of Way deprives people with mobility or visual
 4
     impairments of their independence, and essentially relegates them to second-class citizens.
 5

 6          53.     On numerous occasions in 2018 and 2019 Named Plaintiffs encountered Electric

 7   Scooters parked on and blocking Pedestrian Rights of Way or being driven on Pedestrian Rights
 8
     of Way in the Cities, denying them full and equal access to the Pedestrian Rights of Way and
 9
     causing them difficulty, frustration and embarrassment, and placing them in danger of injury or
10
     death. Named Plaintiffs continue to be deterred from leaving their homes, since the invasion of
11

12   these Electric Scooters on the streets of the Cities.

13          54.     Accessibility of the Pedestrian Rights of Way goes to the heart of the purpose of
14
     the ADA and other disabilities rights law, including integration and accessibility. The Electric
15
     Scooter Defendants’ exploitation of the Pedestrian Rights of Way and the City Defendants’
16
     failure to adopt, implement or enforce ordinances or other requirements necessary to ensure that
17

18   the Pedestrian Rights of Way are kept free of the Electric Scooter obstructions render the

19   Pedestrian Rights of Way not accessible to persons with mobility impairment, visual impairment
20
     or other disabilities in violation of multiple federal and state disability rights laws. This lawsuit
21
     seeks to force Defendants to, among other things, comply with these laws and provide fair and
22
     equal access to Pedestrian Rights of Way for all residents and visitors of the Cities.
23

24          55.     Plaintiffs thus bring this action to, among other things, remedy violations of Title

25   II of the ADA, 42 U.S.C. §12131, et seq., and its accompanying regulations, the Rehabilitation
26
     Act and its accompanying regulations, as well as analogous state statutes including California
27
     Government Code §11135, California Civil Code § 54, et seq., California Government Code §
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 15
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 16 of 33



 1   4450, California Business and Professions Code § 17200 et seq. and common law rights of
 2
     Plaintiffs. Plaintiffs seek declaratory and injunctive relief pursuant to the above, as well as an
 3
     award of attorneys’ fees and costs applicable under applicable law. Plaintiffs also seek damages
 4
     against the Electric Scooter Defendants.
 5

 6                             IV. CLASS ACTION ALLEGATIONS

 7          56.     Named Plaintiffs bring this action individually, and on behalf of all persons with
 8
     mobility or visual impairment or other disabilities who have been denied access to Pedestrian
 9
     Rights of Way in the City because of their disabilities as a class action under Rule 23 of the
10
     Federal Rule of Civil Procedure.
11

12          57.     Each member of the Proposed Class is a “qualified person with a disability”

13   and/or a person with a “disability” pursuant to 42 U.S.C. §12131(2), Section 504 of the
14
     Rehabilitation Act, and/or applicable California law. The persons in the Proposed Class are so
15
     numerous that the joinder of all such persons is impracticable and that the disposition of their
16
     claims in a class action rather than in individual actions will benefit the parties and the Court.
17

18   The Proposed Class consists of tens of thousands of persons with visual impairment, mobility

19   impairment, mental impairment and other disabilities.
20
            58.     Named Plaintiffs are informed, believe and thereon allege that the Defendants’
21
     policies and procedures violate the ADA and the Rehabilitation Act and analogous state statutes
22
     and common law with regard to Pedestrian Rights of Way and disability access.
23

24          59.     Named Plaintiffs are informed, believe, and thereon allege that Defendants have

25   not adopted and do not enforce appropriate policies and procedures to ensure that Defendants
26
     are in compliance with these statutes to ensure nondiscrimination against persons with
27
     disabilities and equal access to programs, services and activities for persons with disabilities.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 16
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 17 of 33



 1           60.     The violations of the ADA, the Rehabilitation Act and related federal and
 2
     California State statutes set forth in detail have injured all members of the Proposed Class and
 3
     violated their rights.
 4
             61.     Defendants acted or refused to act on grounds generally applicable to the
 5

 6   Proposed Class, thereby making appropriate final injunctive or declaratory relief with respect to

 7   the class as a whole appropriate.
 8
             62.     The claims of the Named Plaintiffs are typical of those of the Proposed Class in
 9
     that they arise from the same course of conduct engaged in by Defendants. The relief sought
10
     herein will benefit all class members alike.
11

12           63.     Named Plaintiffs will fairly and adequately represent the interests of the class.

13   They have no interests adverse to the interests of other members of the class and have retained
14
     counsel who are competent and experienced in litigating complex class actions, including
15
     disability rights cases.
16
             64.     The requirements of Rule 23 of the Federal Rules of Civil Procedure are met with
17

18   regard to the Proposed Class in that:

19                   a.         The class is so numerous that it would be impractical to bring all class
20
     members before the Court;
21
                     b.         There are questions of law and fact which are common to the class;
22
                     c.         The Named Plaintiffs’ claims are typical of the claims of the class;
23

24                   d.         The Named Plaintiffs will fairly and adequately represent common class

25   interests and is represented by counsel who are experienced in class actions and the disability
26
     rights issues in this case;
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 17
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 18 of 33



 1                   e.      Defendants have acted or refused to act on grounds generally applicable
 2
     to the class; and
 3
                     f.      The questions or law and fact which are common to the class predominate
 4
     over individual questions.
 5

 6           65.     The common questions of law and fact, shared by all class members, include:

 7                   a.      Whether the City Defendants are violating Title II of the ADA, 42 U.S.C.
 8
     § 12131 et seq., by depriving persons with disabilities access to programs, services and activities
 9
     of the Cities, and otherwise discriminating against persons with disabilities, as set forth above.
10
                     b.      Whether the City Defendants are violating Section 504 of the
11

12   Rehabilitation Act, 29 U.S.C. § 794 et seq., by depriving persons with disabilities access to

13   programs, services and activities of the Cities, and otherwise discriminating against persons with
14
     disabilities, as set forth above.
15
                     c.      Whether the Defendants are violating California Government Code
16
     Section 11135(a), which prohibits denial of benefits to persons with disabilities of any program
17

18   or activity that is funded directly by the state or receives any financial assistance from the state.

19                   d.      Whether the Defendants are violating California Civil Code §54 et seq.,
20
     by depriving persons with disabilities to full and equal access.
21
                     e.      Whether the Defendants are violating California Government Code §4450
22
     et seq., by depriving persons with disabilities to full and equal access.
23

24                   f.      Whether the Electric Scooter Defendants unlawfully created a public

25   nuisance causing harm to Plaintiffs.
26
                     g.      Whether the Electric Scooter Defendants unlawfully trespassed on
27
     Plaintiffs’ property causing harm to Plaintiffs.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 18
                  Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 19 of 33



 1                    h.     Whether the Electric Scooter Defendants are violating § 17200 of the
 2
     California Business and Professions Code by engaging in unfair business practices or acts
 3
     causing harm to Plaintiffs.
 4
                66.   Plaintiffs contemplate the eventual issuance of notice to the proposed class
 5

 6   members that would set forth the subject and nature of the instant actions. To the extent that any

 7   further notices may be required, Plaintiffs contemplate the use of additional media and/or
 8
     mailings.
 9
                                    V. FIRST CAUSE OF ACTION
10
                              The Americans with Disabilities Act – Title II
11

12                                     (Against the City Defendants)

13              67.   Name Plaintiff incorporates by reference each and every allegation contained in
14
     the foregoing paragraphs.
15
                68.   Congress enacted the ADA upon finding, among other things, that “society has
16
     tended to isolate and segregate individuals with disabilities” and that such forms of
17

18   discrimination continue to be a “serious and pervasive social problem.” 42 U.S.C. § 12101 (a)(2).

19              69.   In response to these findings, Congress explicitly stated that the purpose of the
20
     ADA is to provide “a clear and comprehensive national mandate for the elimination of
21
     discrimination against individuals with disabilities” and “clear, strong, consistent, enforceable
22
     standards addressing discrimination against individuals with disabilities.” 42 U.S.C. §12101(b)
23

24   (1)-(2).

25              70.   Title II of the ADA provides in relevant part: “[N]o qualified individual with a
26
     disability shall, by reason of such disability, be excluded from participation in or be denied the
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 19
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 20 of 33



 1   benefits of the services, programs, or activities of a public entity, or be subjected to
 2
     discrimination by any such entity.” 42 U.S.C. § 12132.
 3
               71.   At all times relevant to this action, each of the City Defendants was a “public
 4
     entity” within the meaning of Title II of the ADA and provided and provides a program, service
 5

 6   or activity to the general public.

 7             72.   At all times relevant to this action, Plaintiffs were qualified individuals with
 8
     disabilities within the meaning of Title II of the ADA and met the essential eligibility
 9
     requirements for the receipt of the services, programs, or activities of the City. 42 U.S.C §12131.
10
               73.   City Defendants are mandated to operate each program, service, or activity “so
11

12   that, when, viewed in its entirety, it is readily accessible to and useable by individuals with

13   disabilities.” 28 C.F.R. § 35.150; see also 28 C.F.R. §§ 35.149 & 35.151. Pedestrian Rights of
14
     Way themselves constitute a vital public program, service or activity under Title II of the ADA.
15
     28 C.F.R. § 35.104; Barden v. City of Sacramento, 292 F.3d 1073 (2002).
16
               74.   The regulations implementing Title II of the ADA provide that a public entity
17

18   must maintain the features of all facilities required to be accessible by the ADA. 28 C.F.R. §

19   35.133. Facilities required to be accessible include roads, walks and passageways. 28 C.F.R. §
20
     35.104.
21
               75.   Name Plaintiffs are informed, believe and thereon allege that the Pedestrian
22
     Rights of Way are not fully, equally and safely accessible to Plaintiffs when viewed in their
23

24   entirety.

25             76.   Named Plaintiffs are informed, believe and thereon allege that the Electric
26
     Scooter Defendants’ business model, policies and procedures rely on the unlawful parking and
27
     driving of Electric Scooters in Pedestrian Rights of Way.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 20
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 21 of 33



 1           77.     Named Plaintiffs are informed, believe and thereon allege that the City
 2
     Defendants violated and continue to violate the ADA by failing to adopt, implement or enforce
 3
     ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
 4
     free of the Electric Scooter obstructions and thereby deny Plaintiffs the benefits of the Pedestrian
 5

 6   Rights of Way.

 7           78.     Named Plaintiffs are informed, believe and thereon allege that the City
 8
     Defendants failed and continue to fail to adopt, implement or enforce ordinances or other
 9
     requirements necessary to ensure that the Pedestrian Rights of Way are kept free of the Electric
10
     Scooter obstructions.
11

12           79.     Named Plaintiffs are informed, believe and thereon allege that the City

13   Defendants and their agents and employees have and continue to violate the ADA by failing to
14
     timely respond to and remedy complaints about said barriers through their policies and practices
15
     with regard the Pedestrian Rights of Way and disability access.
16
             80.     Named Plaintiffs are informed, believe and thereon allege that the City
17

18   Defendants committed the acts and omissions alleged herein with intent and/or reckless disregard

19   of Plaintiffs’ rights.
20
             81.     As a direct and proximate result of the aforementioned acts, Plaintiffs have
21
     suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants’ failure to
22
     address accommodations, modifications, services and access required for Plaintiffs’ disabilities.
23

24           82.     Because the City Defendants’ discriminatory conduct is ongoing, declaratory and

25   injunctive relief are appropriate remedies.
26

27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 21
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 22 of 33



 1          83.     Pursuant to 42 U.S.C. § 12133, Plaintiffs are entitled to declaratory and injunctive
 2
     relief as well as reasonable attorneys’ fees and costs incurred in bringing this action. Named
 3
     Plaintiff also seeks an award of damages against the Electric Scooter Defendants.
 4
                                VI. SECOND CAUSE OF ACTION
 5

 6                                  Section 504 of the Rehabilitation Act

 7                                     (Against the City Defendants)
 8
            84.     Plaintiffs incorporate by reference each and every allegation contained in the
 9
     foregoing paragraphs.
10
            85.     Section 504 of the Rehabilitation Act of 1973 provides in relevant part: “[N]o
11

12   otherwise qualified person with a disability…shall, solely by reason of her or his disability, be

13   excluded from the participation in, be denied the benefits of, or be subjected to discrimination
14
     under any program or activity receiving federal financial assistance…” 29 U.S.C. § 794.
15
            86.     Plaintiffs are otherwise qualified to participate in the services, programs, or
16
     activities that are provided to individuals in the Cities. See 29 U.S.C. § 794(b).
17

18          87.     The City Defendants are direct recipients of federal financial assistance sufficient

19   to invoke the coverage of Section 504 of the Rehabilitation Act, and have received such federal
20
     assistance at all times relevant to the claims asserted in this Complaint.
21
            88.     Named Plaintiffs are informed, believe and thereon alleges that the City
22
     Defendants and their agents and employees have and continue to violate the Rehabilitation Act
23

24   and the regulations promulgated thereunder by excluding Plaintiffs from participation in,

25   denying Plaintiffs the benefits of, and subjecting Plaintiffs based solely by reason of their
26
     disability to discrimination in the benefits and services of the Pedestrian Rights of Way and for
27
     the reasons set forth above.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 22
                Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 23 of 33



 1           89.     Named Plaintiffs are informed, believe and thereon alleges that the City
 2
     Defendants committed the acts and omissions alleged herein with intent and/or reckless disregard
 3
     of Plaintiffs’ rights.
 4
             90.     As a direct and proximate result of the aforementioned acts, Plaintiffs have
 5

 6   suffered, and continue to suffer humiliation, hardship and anxiety, due to the City Defendants’

 7   failure to address accommodations, modifications, services and access required for Plaintiffs’
 8
     disabilities.
 9
             91.     Because City Defendants’ discriminatory conduct is ongoing, declaratory and
10
     injunctive relief are appropriate remedies.
11

12           92.     Pursuant to 29 U.S.C. § 194(a), Plaintiffs are entitled to declaratory and injunctive

13   relief as well as reasonable attorneys’ fees and costs incurred in bringing this action.
14
                                  VII.      THIRD CAUSE OF ACTION
15
                               California Government Code § 4450 et seq.
16
                                         (Against the City Defendants)
17

18           78.     Plaintiffs incorporate by reference each and every allegation contained in the

19   foregoing paragraphs.
20
             79.     The Pedestrian Rights of Way are publicly funded and intended for use by the
21
     public within the meaning of California Government Code § 4450, et seq.
22
             80.     Named Plaintiffs are informed, believe and thereon allege that the City
23

24   Defendants and their agents and employees have and continue to violate California Government

25   Code § 4450 et seq. and regulations implemented pursuant thereto by operating the Pedestrian
26
     Rights of Way in violation of disability access requirements and for the reasons set forth above.
27
     The aforementioned acts and omissions of the City Defendants constitute denial of equal access
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 23
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 24 of 33



 1   to and use of the Pedestrian Rights of Way and caused Plaintiffs to suffer deprivation of their
 2
     civil rights.
 3
               81.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
 4
     suffered, and continue to suffer, humiliation, hardship and anxiety, due to the City Defendants’
 5

 6   failure to address accommodations, modifications, services and access required for Plaintiffs’

 7   disabilities.
 8
               82.   Because the City Defendants’ discriminatory conduct is ongoing, declaratory and
 9
     injunctive relief are appropriate remedies.
10
               83.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
11

12   action.

13                             VIII.     FOURTH CAUSE OF ACTION
14
                                  California Government Code § 11135
15
                                         (Against All Defendants)
16
               84.   Plaintiffs incorporate by reference each and every allegation contained in the
17

18   foregoing paragraphs.

19             85.   Section 11135(a) of California Government Code provides in relevant part: “[N]o
20
     person in the State of California shall, on the basis of…disability, be unlawfully denied the
21
     benefits of, or be unlawfully subjected to discrimination under, any program or activity that is
22
     conducted, operated, or administered by the state or by any state agency, is funded directly by
23

24   the state, or receives any financial assistance from the state.”

25             86.   The City Defendants are funded directly by the State of California and receive
26
     financial assistance from the State of California sufficient to invoke the coverage of Government
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 24
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 25 of 33



 1   Code Sections 11135, et seq. The City Defendants were the recipients of such funding and
 2
     financial assistance at all times relevant to the claims asserted in this Complaint.
 3
            87.     Section 11150 of the California Code of Regulations defines a “program or
 4
     activity” as “any project, action or procedure undertaken directly by recipients of State support
 5

 6   or indirectly by recipients through others by contracts, arrangements or agreements, with respect

 7   to the public generally or with respect to any private or public entity.” [Emphasis added]
 8
            88.     Section 11150 of the California Code of Regulations defines “[s]tate financial
 9
     assistance” as “any grant, entitlement, loan, cooperative agreement, contract or any other
10
     arrangement by which a State agency provides or otherwise makes available aid to recipients in
11

12   the form of… (3) real or personal property or any interest in or use of such property, including:

13   (A) transfers or leases of property for less than fair market value or for reduced
14
     consideration…” [Emphasis added]
15
            89.     Section 11150 of the California Code of Regulations defines “[r]ecipient” as any
16
     “person, who…receives State support…in an amount in excess of $10,000 in the aggregate per
17

18   State fiscal year…by grant, contract or otherwise, directly or through another recipient…”

19   [Emphasis added]
20
            90.     The City Defendants are direct recipients of state financial assistance. The
21
     Electric Scooter Defendants are recipients of state financial assistance through another recipient,
22
     the City Defendants.
23

24          91.     Plaintiffs are informed, believe and thereon allege that Defendants and their

25   agents and employees have and continue to violate California Government Code § 11135 by
26
     unlawfully denying Plaintiffs the benefits of, and unlawfully subjecting Plaintiffs to
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 25
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 26 of 33



 1   discrimination under the City Defendants’ programs and activities and for the reasons set forth
 2
     above.
 3
               92.   Defendants have refused and failed to provide Plaintiffs with full and equal access
 4
     to their facilities, programs, services and activities as required by California Government Code
 5

 6   Sections 11135, et seq. through their policies and practices with regard to the Pedestrian Rights

 7   of Way and disability access.
 8
               93.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
 9
     suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants’ failure to
10
     address accommodations, modifications, services and access required for Plaintiffs’ disabilities.
11

12             94.   Because Defendants’ discriminatory conduct is ongoing, declaratory and

13   injunctive relief are appropriate remedies.
14
               95.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
15
     action.
16
                                 IX.    FIFTH CAUSE OF ACTION
17

18                                   California Civil Code § 54 et seq.

19                                       (Against All Defendants)
20
               96.   Plaintiffs incorporate by reference each and every allegation contained in the
21
     foregoing paragraphs.
22
               97.   California Civil Code § 54(a) provides that “[i]ndividuals with disabilities or
23

24   medical conditions have the same right as the general public to the full and free use of

25   …sidewalks, walkways… and other public places.”
26
               98.   Plaintiffs are persons with disabilities within the meaning of California Civil
27
     Code § 54(b)(1) and California Government Code § 12926.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 26
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 27 of 33



 1             99.    California Civil Code Section 54.3 provides that “[a]ny person or persons, firm
 2
     or corporation who denies or interferes with admittance to or enjoyment of the public facilities
 3
     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an individual with
 4
     a disability under Sections 54, 54.1 and 54.2 is liable for each offense for the actual damages and
 5

 6   any amount as may be determined by a jury, or the court sitting without a jury, up to a maximum

 7   of three times the amount of actual damages but in no case less than one thousand dollars
 8
     ($1,000), and attorney’s fees as may be determined by the court in addition thereto, suffered by
 9
     any person denied any of the rights provided in Sections 54, 54.1, and 54.2.”
10
               100.   Defendants have deprived Plaintiffs of their right to have full and free use of
11

12   sidewalks, walkways and other public places, and therefore violate California Civil Code § 54.

13             101.   For all the reasons outlined above, Defendants violated the rights of Plaintiffs
14
     under California Civil Code § 54.
15
               102.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
16
     suffered, and continue to suffer, humiliation, hardship and anxiety, due to Defendants’ failure to
17

18   address accommodations, modifications, services and access required for Plaintiffs’ disabilities.

19             103.   Because Defendants’ discriminatory conduct is ongoing, declaratory and
20
     injunctive relief are appropriate remedies.
21
               104.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
22
     action.
23

24             105.   Name Plaintiff also seeks an award of damages against the Electric Scooter

25   Defendants. Under California Civil Code § 54.3, the Electric Scooter Defendants are liable to
26
     Named Plaintiffs for their actual damages, and up to three (3) times their actual damages.
27
     ///
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 27
              Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 28 of 33



 1                                X. SIXTH CAUSE OF ACTION
 2
                                            Public Nuisance
 3
                                        (Against All Defendants)
 4
            106.    Plaintiffs incorporate by reference each and every allegation contained in the
 5

 6   foregoing paragraphs.

 7          107.    The Defendants through their policies and practices with regard to the Pedestrian
 8
     Rights of Way and disability access have created a condition that is an obstruction to the free
 9
     and safe use of the Pedestrian Rights of Way by persons with mobility impairment or visual
10
     impairment, so as to interfere with the comfortable enjoyment of the Pedestrian Rights of Way.
11

12          108.    The Defendants through their policies and practices with regard to the Pedestrian

13   Rights of Way and disability access have created a condition that unlawfully obstructed the free
14
     passage or use of the Pedestrian Rights of Way, in the customary manner.
15
            109.    The Defendants through their policies and practices with regard to the Pedestrian
16
     Rights of Way and disability access have created a condition that is a hazard because Plaintiffs
17

18   risked injury and death by traveling on or around inaccessible Pedestrian Rights of Way.

19          110.    Named Plaintiffs are informed, believe and thereon allege that the condition
20
     referred to above affected and continues to affect a substantial number of people at the same
21
     time, and that ordinary persons are reasonably annoyed or disturbed by the condition.
22
            111.    The seriousness of harm (including, among other things, creation of a hazardous
23

24   condition causing disabled persons to risk serious injury and death) outweighs the social utility

25   (business profits of two companies) of the Defendants’ conduct.
26
            112.    The Defendants’ conduct was a substantial factor in causing the Plaintiffs’ harm.
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 28
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 29 of 33



 1             113.   Because Defendants’ conduct is ongoing, declaratory and injunctive relief are
 2
     appropriate remedies.
 3
               114.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
 4
     action.
 5

 6             115.   Named Plaintiffs also seek an award of damages against the Electric Scooter

 7   Defendants.
 8
                                 XI. SEVENTH CAUSE OF ACTION
 9
                                                   Trespass
10
                                           (Against All Defendants)
11

12             116.   Plaintiffs incorporate by reference each and every allegation contained in the

13   foregoing paragraphs.
14
               117.   At all times relevant to this Complaint, Plaintiffs, as residents of the Cities and
15
     visitors to the Cities, owned, occupied or controlled, or had a right to own, occupy or control,
16
     the Pedestrian Rights of Way.
17

18             118.   Defendants intentionally caused Electric Scooters to enter the Pedestrian Rights

19   of Way, without the permission of the Plaintiffs or beyond any permission given by Plaintiffs.
20
               119.   Defendants recklessly or negligently caused Electric Scooters to enter the
21
     Pedestrian Rights of Way, without the permission of the Plaintiffs or beyond any permission
22
     given by Plaintiffs.
23

24             120.   Plaintiffs have suffered, and continue to suffer, humiliation, hardship and anxiety,

25   and the unauthorized entry Electric Scooters in the Pedestrian Rights of Way was a substantial
26
     factor in causing Plaintiffs’ harm.
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 29
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 30 of 33



 1             121.   Because Defendants’ conduct is ongoing, declaratory and injunctive relief are
 2
     appropriate remedies.
 3
               122.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
 4
     action.
 5

 6             123.   Named Plaintiffs also seek an award of damages against the Electric Scooter

 7   Defendants.
 8
                                 XII. EIGHTH CAUSE OF ACTION
 9
                        California Business and Professions Code § 17200 et seq.
10
                                 (Against the Electric Scooter Defendants)
11

12             124.   Plaintiffs incorporate by reference each and every allegation contained in the

13   foregoing paragraphs.
14
               125.   Section 17200 of the California Business & Professions Code (“Unfair
15
     Competition Law” or “UCL”) prohibits any “unlawful,” “unfair” and “fraudulent” business
16
     practice.
17

18             126.   Section 17200 specifically prohibits any “unlawful . . . business act or practice.”

19   [Emphasis added] Electric Scooter Defendants have violated §17200’s prohibition against
20
     engaging in an unlawful act or practice by, inter alia, commandeering and exploiting Pedestrian
21
     Rights of Way for use by Electric Scooter Customers in violation of federal and California state
22
     laws and local ordinances.
23

24             127. Electric Scooter Defendants’ ongoing unlawful exploitation of Pedestrian Rights

25   of Way violates, among other laws, California Government Code Section 11135 et seq, and
26
     California Civil Code Section 54 et seq., as discussed above. Plaintiffs reserve their right to
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 30
               Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 31 of 33



 1   allege other violations of law which constitute other unlawful business acts or practices, as
 2
     further investigation and discovery warrants. Such conduct is ongoing and continues to this date.
 3
             128. Section 17200 specifically prohibits any “unfair . . . business act or practice.”
 4
     [Emphasis added] As described in the preceding paragraphs, Electric Scooter Defendants
 5

 6   engaged in the unfair business practice of taking and exploiting Pedestrian Rights of Way for

 7   their own corporate profit to the detriment of the most vulnerable residents and visitors of the
 8
     Cities, the disabled. They misappropriated something that belongs to everyone for their own
 9
     corporate profit.
10
             129.    Electric Scooter Defendants’ business practices, as detailed above, are unethical,
11

12   oppressive and unscrupulous, and they violate fundamental policies of this State. Further, any

13   justifications for Electric Scooter Defendants’ wrongful conduct are outweighed by the adverse
14
     effects of such conduct. Thus, Electric Scooter Defendants engaged in unfair business practices
15
     prohibited by California Business & Professions Code §17200 et seq.
16
             130. Electric Scooter Defendants’ conduct caused and continues to cause substantial
17

18   injury to Named Plaintiffs and other members of the Proposed Class. Named Plaintiffs have

19   suffered injury in fact and lost money as a result of Electric Scooter Defendants’ unfair conduct.
20
             131. Additionally, pursuant to California Business & Professions Code §17203,
21
     Named Plaintiffs seek an order requiring Electric Scooter Defendants to immediately cease such
22
     acts of unlawful, and unfair business practices.
23

24                                      PRAYER FOR RELIEF

25          Named Plaintiff, individually, and on behalf of the Proposed Class, prays for judgment
26
     and relief against Defendants as Follows:
27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 31
                 Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 32 of 33



 1          A.       For an order declaring this a class action pursuant to Rule 23 of the Federal Rules
 2
     of Civil Procedure on behalf of the Proposed Class described herein and appointing Named
 3
     Plaintiff to serve as class representative and Plaintiff’s counsel The Law Office of Hakimi &
 4
     Shahriari as Lead Counsel for the Proposed Class;
 5

 6          B.       For an order enjoining the Electric Scooter Defendants from continuing to operate

 7   on Pedestrian Rights of Way;
 8
            C.       For an order requiring the City Defendants to adopt, implement or enforce
 9
     ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
10
     free of the Electric Scooter obstructions.
11

12          D.       For an order requiring the City Defendants to adopt, implement or enforce

13   ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
14
     free of Electric Scooter operation.
15
            E.       For an order that this matter remain under this Court’s jurisdiction until
16
     Defendants fully comply with the Orders of this Court;
17

18          F.       For an order requiring disgorgement of monies wrongfully obtained as a result of

19   the Electric Scooter Defendants wrongful and illegal conduct;
20
            G.       For compensatory and punitive damages against the Electric Scooter Defendants
21
     only, including actual and statutory damages, arising from Defendants’ wrongful and illegal
22
     conduct;
23

24          H.       For an award of reasonable attorneys’ fees and all costs and expenses incurred in

25   the course of prosecuting this action;
26
            I.       For pre-judgment and post-judgment interest at the legal rate; and
27
            J.       For such other and further relief as the Court deems just and proper.
28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 32
              Case 3:19-cv-01207-VC Document 1 Filed 03/05/19 Page 33 of 33



 1
                                            JURY DEMAND
 2
           Plaintiffs demand a trial by jury on all issues so triable.
 3

 4   Dated: March 5, 2019                    THE LAW OFFICE OF HAKIMI & SHAHRIARI
 5

 6

 7                                           By: __/s/Anoush Hakimi______________________
 8                                               Anoush Hakimi, Esq.
                                                 Attorneys for Plaintiffs
 9
                                                 7080 Hollywood Blvd., Suite 804
10                                               Los Angeles, California 90028
11                                               Telephone: (323) 672 – 8281
                                                 Facsimile: (213) 402 – 2170
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   _____________________________________________________________________________________________
                                    CLASS ACTION COMPLAINT - 33
